Exhibit 10.1

THIS GUARANTEE AND REIMBURSEMENT AGREEMENT IS SUBJECT TO THE SUBORDINATION AND
INTERCREDITOR AGREEMENT, DATED AS OF MARCH 2, 2009, AMONG THE LOAN PARTIES, THE
AGENT, THE TERM B AGENT AND ARES UNDER WHICH THIS GUARANTEE AND REIMBURSEMENT
AGREEMENT AND THE STREAM ENTITIES’ OBLIGATIONS HEREUNDER ARE SUBORDINATED IN THE
MANNER SET FORTH THEREIN TO THE PRIOR PAYMENT IN FULL OF CERTAIN OBLIGATIONS TO
THE HOLDERS OF SENIOR INDEBTEDNESS AS DEFINED THEREIN.

GUARANTEE AND REIMBURSEMENT AGREEMENT

This GUARANTEE AND REIMBURSEMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 2nd day of March, 2009, by and among STREAM GLOBAL
SERVICES, INC., a Delaware corporation (the “Company”), STREAM HOLDINGS
CORPORATION, a Delaware corporation (“SHC”), STREAM FLORIDA INC., a Delaware
corporation (“Stream Florida”), STREAM INTERNATIONAL INC., a Delaware
corporation (“SII”), STREAM NEW YORK INC., a Delaware corporation (“Stream New
York” and, together with the Company, SHC, Stream Florida, SII and any other
entity that becomes a party to this Agreement pursuant to Section 9(b), the
“Stream Entities”), and ARES CORPORATE OPPORTUNITIES FUND II, L.P., a Delaware
limited partnership (“Ares”). Capitalized terms used, but not otherwise defined
herein, shall have the meanings ascribed to them in the Credit Agreement
(defined below) mutatis mutandis.

WHEREAS, the Loan Parties have entered into that certain Fifth Amended and
Restated Revolving Credit, Term Loan and Security Agreement, by and among PNC
Bank, National Association (as Lender and as Agent, “PNC”), Steel City Capital
Funding, LLC (as Term B Lender and as Term B Agent), PNC Capital Markets LLC (as
Lead Arranger) and the other Lenders party thereto, dated January 8, 2009 (as in
effect on the date hereof after giving effect to (i) Amendment No. 1 and Waiver
to the Credit Agreement, dated as of March 2, 2009 (“Amendment No. 1 and
Waiver”), by and among the Loan Parties, the Lenders, the Agent, the Swingline
Lender, the Term B Agent, the Lead Arranger and the Documentation Agent and
(ii) the Waiver to the Credit Agreement, dated as of March 2, 2009 (the
“Waiver”), by and among the Loan Parties, the Agent, the Lenders, the Swingline
Lender, the Term B Agent, the Lead Arranger and the Documentation Agent, the
“Credit Agreement”);

WHEREAS, Ares is the owner of 150,000 shares of Series A Convertible Preferred
Stock, $0.001 par value per share, of the Company;

WHEREAS, the Stream Entities have requested that Ares, directly or through one
or more of its affiliates, provide certain standby letters of credit, guarantees
or other form of credit support to support obligations of the Stream Entities in
connection with certain letters of credit issued for the account of one or more
of the Stream Entities (the “Letters of Credit”), subject to the terms and
conditions set forth herein; and

WHEREAS, each of the Stream Entities and Ares desire to set forth herein the
terms and conditions pursuant to which Ares (and/or one or more of its
affiliates) would provide such credit support if Ares elects to do so and
delivers the written notice contemplated by Section 1(b) below.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1



--------------------------------------------------------------------------------

AGREEMENT

1. Credit Support.

a. Letter of Credit Guarantees. On the terms and subject to the conditions set
forth herein, including the prior written consent of Ares in accordance with
Section 1(b) below, upon the written request of one of the Stream Entities, Ares
may, or may cause one or more of its affiliates, as determined by Ares (each
such affiliate being referred to as an “Ares Affiliate” and each Ares Affiliate
and Ares being referred to, collectively, as the “Ares Guarantors”) to, provide,
or cause a financial institution or other entity to provide, a standby letter of
credit (each of the foregoing, an “Ares Letter of Credit”) directly to the
beneficiary or guarantee or otherwise backstop (each of the foregoing, including
any Ares Letter of Credit, an “LC Guarantee”) obligations of the Stream Entities
under one or more Letters of Credit issued for the benefit of one or more of the
Stream Entities; provided, that (i) each LC Guarantee will only be provided if
it effects an increase in the borrowing availability of the Stream Entities
under the Credit Agreement beyond the amount which would otherwise be available
to them without such LC Guarantee; (ii) each LC Guarantee shall be issued in the
exact undrawn face amount of the applicable Letter(s) of Credit it supports or
replaces; (iii) the obligations (whether fixed or contingent) of the Ares
Guarantors under the LC Guarantees shall not exceed $10,000,000.00 in the
aggregate under any circumstance whatsoever; and (iv) the LC Guarantees shall be
in such form as is acceptable to (x) each of the applicable Stream Entity, Ares,
the Agent, the Term B Agent and the Required Lenders, with respect to any
Letter(s) of Credit issued under the Credit Agreement, and (y) the applicable
Stream Entity, Ares and the issuer of the Ares Letter of Credit, with respect to
any letter(s) of credit issued other than under the Credit Agreement.

b. Prior Written Consent to LC Guarantees. Notwithstanding anything herein to
the contrary, the execution and delivery of this Agreement or otherwise,
(i) each LC Guarantee shall only be delivered and become effective upon the
prior written consent of Ares with respect thereto, and (ii) Ares shall not
have, or be deemed to have, any obligation whatsoever (either directly or
through any of its affiliates) to enter into or provide, any LC Guarantee unless
and until it elects in writing to do so. The date that such written consent is
given (if ever) for the first time an LC Guarantee is issued and delivered
hereunder is referred to herein as the “Effective Date.”

c. Term of LC Guarantees. Each LC Guarantee shall continue in full force and
effect for a term of twelve (12) months from its issuance or such other period
as shall be agreed to by Ares and the Company in writing. Under no circumstance
whatsoever shall any Ares Guarantor have any liability or obligation to any of
the Stream Entities or any other Person in the event that the issuer of any Ares
Letter of Credit (i) does not (notwithstanding any automatic or optional renewal
provisions therein) renew such Ares Letter of Credit for any reason whatsoever
or (ii) incorrectly honors, disaffirms or fails to honor, in any manner,
presentment of any Ares Letter of Credit. If any Ares Letter of Credit or other
form of LC Guarantee extends to a date later than twelve (12) months from the
Effective Date, the Stream Entities shall, on or prior to such twelve (12) month
anniversary, (A) in the case of an Ares Letter of Credit, cause each such Ares
Letter of Credit to be terminated and returned to the applicable Ares Guarantor
and (B) in the case of any other form of LC Guarantee, cause such LC Guarantee
to terminate and, in the case of clauses (A) and (B) of this sentence, the Ares
Guarantors to be irrevocably, unconditionally and forthwith released from any
and all liabilities and obligations thereunder or in connection therewith.

d. Reimbursement Obligation of the Stream Entities. Each of the Stream Entities
agrees, jointly and severally, to reimburse the Ares Guarantors for any and all
amounts drawn or paid under the LC Guarantees, or otherwise payable by the Ares
Guarantors in connection with such LC Guarantees (collectively, the
“Reimbursement Obligations”).

 

2



--------------------------------------------------------------------------------

e. Unconditional Obligation of Payment. Each of the Stream Entities’ obligations
to make any payments hereunder shall be absolute, unconditional and irrevocable,
irrespective of any circumstance whatsoever that might otherwise constitute a
legal or equitable discharge or defense to payment (except for the indefeasible
payment in full of all amounts payable hereunder in strict compliance with the
terms hereof) and shall not be subject to reduction by way of setoff,
counterclaim or otherwise. Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability and GR Obligations (as defined below) of the
Stream Entities hereunder, which shall remain absolute, irrevocable and
unconditional under any and all circumstances: (i) any lack of validity or
enforceability of any Ares Letter of Credit or Letter of Credit, the Credit
Agreement or this Agreement, or any term or provision herein or therein;
(ii) any draft or other document presented under an Ares Letter of Credit or
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the issuer thereof under an Ares Letter of Credit or
Letter of Credit against presentation of a draft or other document that fails to
comply with the terms of such Ares Letter of Credit or Letter of Credit;
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 1(e),
constitute a legal or equitable discharge of or defense to payment of, or
provide a right of setoff against, the GR Obligations; (v) any material adverse
change in the condition (financial or otherwise), results of operations, assets,
liabilities (contingent or otherwise), agreements, properties, solvency,
business, management, prospects or value of any Loan Party or any of their
respective Subsidiaries; or (vi) any other fact, circumstance or event
whatsoever. Each Stream Entity hereby waives notice of non-payment of the GR
Obligations, demand, presentment, protest and notice thereof with respect to any
and all instruments, notice of acceptance hereof, notice of loans or advances
made, credit extended, Collateral received or delivered, or any other action
taken in reliance hereon, and all other demands and notices of any description,
except such as are expressly provided for herein. Each Stream Entity hereby
absolutely, unconditionally and irrevocably waives (A) promptness, diligence,
notice of acceptance, notice of presentment or payment and any other notice
hereunder, (B) demand of payment, protest, notice of dishonor or nonpayment,
notice of the present and future amount of the GR Obligations and any other
notice with respect to the GR Obligations, (C) any requirement that Ares or any
other Ares Guarantor obtain, protect, secure, perfect or insure any security
interest or Lien or any property subject thereto or exhaust any right or take
any action against any other Stream Entity, or any Person or any Collateral,
(D) any other action, event or precondition to the enforcement hereof or the
performance by each such Stream Entity of the GR Obligations, (E) all suretyship
defenses and (F) any defense arising by any lack of capacity or authority or any
other defense of any Stream Entity or any notice, demand or defense by reason of
cessation from any cause of the GR Obligations other than payment and
performance in full of the GR Obligations by the Stream Entities and any defense
that any other guarantee or security was or was to be obtained by any Ares
Guarantor; provided, that the foregoing provisions of this sentence shall apply
only to a Stream Entity to the extent that it is secondarily liable for any GR
Obligation of another Stream Entity.

f. Payments Free and Clear. All payments required to be made by the Stream
Entities hereunder shall be made to the Ares Guarantors free and clear of, and
without any deduction for, any and all present and future taxes and other
amounts. If any Stream Entity making payment hereunder is required by any legal
requirements or Governmental Body to deduct any taxes or other amounts from or
in respect of any sum payable hereunder, (i) the sum payable hereunder shall be
increased as much as shall be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 1(f)) the Ares Guarantors receive an amount equal to the sum they
would have received had no such deduction(s) been made (the “Gross-Up Payment”),
(ii) such Stream Entity shall make such deduction(s) and (iii) such Stream
Entity shall pay the full amount deducted to the relevant taxing authority or
other Governmental Body in accordance with applicable legal requirements. The
rights of the Ares Guarantors under this Section 1(f) shall be subject to
compliance by any Ares Guarantor that is not organized under the laws of the
United States of America or a state thereof with the provisions set forth on
Annex 1(f) hereto.

 

3



--------------------------------------------------------------------------------

g. Reinstatement. The obligations of the Stream Entities to make payments
hereunder shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any of the Stream Entities hereunder is
rescinded or must otherwise be restored by any Ares Guarantor, whether as a
result of any proceedings in bankruptcy, reorganization or otherwise.

h. General Limitation on Obligations. In any proceeding involving any state
corporate, limited partnership or limited liability company law, or any
applicable state, federal or foreign bankruptcy, insolvency, reorganization or
other legal requirement affecting the rights of creditors generally, if the GR
Obligations of any Stream Entity hereunder would otherwise be held or determined
(in whole or in part) to be void, voidable, invalid or unenforceable, or
subordinated to the claims of any other creditor, on account of the amount of
its liability hereunder, then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by such
Stream Entity or any other Person, be automatically limited and reduced to the
highest amount that is valid and enforceable, not void or voidable and not
subordinated to the claims of any other creditor as determined in such
proceeding.

i. Notice of Draws, Payments. Ares will provide to the Company written notice of
any draw or payment under any LC Guarantee; provided, that the failure to
provide such notice shall not affect in any respect the GR Obligations of the
Stream Entities hereunder.

j. Payments; Payment of Interest. All payments to be made by the Stream Entities
hereunder shall, except as otherwise expressly provided herein, be paid in full
within five (5) business days following written demand therefor from an Ares
Guarantor in immediately available funds in U.S. Dollars, at an interest rate
per annum equal to five percent (5.0%), which interest shall constitute a GR
Obligation. If such payments are not so timely made, interest shall be payable
thereon from the due date at a rate per annum equal to seven percent (7.0%) and
such interest shall also constitute a GR Obligation. All interest hereunder
shall (i) be computed on the basis of a year of three hundred sixty five
(365) days, (ii) be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any bankruptcy,
insolvency, reorganization or other proceeding and (iii) not exceed the highest
rate permissible under Applicable Law. In the event interest and other charges
as computed hereunder would otherwise exceed the highest rate permitted under
Applicable Law, such excess amount shall be first applied to any unpaid GR
Obligations hereunder owed by any Stream Entity, and if the then remaining
excess amount is greater than the previously unpaid GR Obligations hereunder,
the Ares Guarantors shall promptly refund such excess amount to the Stream
Entities and the provisions hereof shall be deemed amended to provide for such
permissible rate.

2. Consideration.

a. LC Guarantee Fee. Upon the delivery and effectiveness in accordance with
Section 1(b) above of an LC Guarantee, the Company agrees to issue to Ares (on
behalf of itself and, if applicable, the other Ares Guarantors) a number of
shares (the “Shares”) of Series B Convertible Preferred Stock, $0.001 par value
per share, of the Company (the “Series B Preferred Stock”) equal to (i) one
thousand (1,000) shares multiplied by (ii) (a) the aggregate maximum amount
which may be drawn or paid under such LC Guarantee with respect to the Letter(s)
of Credit supported by such LC Guarantee divided by (b) $10,000,000.00, with any
fractional shares being rounded up to the nearest whole share (the “LC Fee”);
provided, that, subject to Section 2(d), in no event shall the aggregate number
of Shares issued under this Section 2(a) exceed 1,000. The Company shall deliver
to Ares (on behalf of itself and, if applicable, the other Ares Guarantors) a
certificate(s) for the Shares, registered in the name of Ares and/or, if
applicable, one or more of its designees, within five (5) business days of the
delivery and effectiveness of the LC Guarantee as provided in the first sentence
of this Section 2(a).

 

4



--------------------------------------------------------------------------------

b. Tax Treatment of LC Fee. The parties agree that the fair market value of each
Share as of the date of this Agreement for all federal, state, local and foreign
tax purposes is $1,000.00 and no party shall take any contrary position unless
and until there is a “final determination” to the contrary within the meaning of
Section 1313(a) of the Code. Each of the Stream Entities further agrees that the
LC Fee shall not be subject to any tax withholding or, if subject to any
withholding, Ares (and the other Ares Guarantors) shall be entitled to such
additional fees so that after making all required deductions each of Ares and
the other Ares Guarantors receives an amount equal to the fees it would have
received had no such withholding been made.

c. Reservation and Listing of Common Stock. The Company shall maintain a reserve
from its duly authorized but unissued shares of common stock, $0.001 par value
per share (the “Common Stock”), in such amount as may be required to fulfill its
obligations in full to issue shares of Common Stock upon conversion of the
Shares (the “Conversion Shares”). The Company shall (i) prepare and timely file
with the Trading Market (as defined in the Certificate (as defined below)) an
additional shares listing application covering all of the Conversion Shares,
(ii) use commercially reasonable efforts to cause such Conversion Shares to be
approved for listing on the Trading Market as soon as practicable thereafter,
(iii) provide to Ares and its counsel evidence of such listing and (iv) use
commercially reasonable efforts to maintain the listing of such Conversion
Shares on such Trading Market.

d. Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Common Stock (or other
securities or rights convertible into, or entitling the holder thereof to
receive, directly or indirectly, Common Stock), combination or other similar
recapitalization or event occurring after the date hereof, each reference in
this Agreement to a number of shares or a price per share shall be automatically
amended to appropriately account for such event.

e. Tax Treatment of the Shares. So long as the Shares are held by an Ares
Guarantor, the Company shall not treat the Shares as “preferred stock” for
purposes of Section 305 of the Code, unless and until there is a “final
determination” to the contrary within the meaning of Section 1313(a) of the
Code.

3. Security Interest and Collateral.

a. Grant of Security Interest. To secure the prompt payment and performance of
all covenants, agreements, obligations and liabilities of any kind or nature,
present or future, direct or indirect, absolute or contingent, of the Stream
Entities from time to time arising under or in respect of this Agreement,
including (i) the Reimbursement Obligations and the Stream Liabilities, (ii) the
obligation to pay the LC Fee or any other amounts payable in connection with the
issuance or provision of any LC Guarantee, including the obligation to provide
cash collateral, (iii) all other monetary obligations, including costs, expenses
and indemnities, (iv) compliance with the obligation to issue the Shares and
Conversion Shares under this Agreement, and (v) any obligations and liabilities
(including interest) incurred under or in respect of this Agreement during the
pendency of any bankruptcy, insolvency, reorganization or other proceeding
relating to any Stream Entity, regardless of whether allowed or allowable in
such proceeding (collectively, the “GR Obligations”), each of the Stream
Entities (other than the Company) hereby grants to Ares (on behalf of itself and
for the ratable benefit of the other Ares Guarantors) a continuing security
interest in all of its right, title and interest in, to and under the Collateral
(which term, for purposes of this Agreement, shall include (i) the LC Account
(as defined below) and (ii) subject to Section 1(e) of Annex 3(b) hereto, only
Collateral of a Stream Entity other than the Company),

 

5



--------------------------------------------------------------------------------

whether now owned or existing or hereafter acquired or arising and wheresoever
located; provided, that in no event shall more than 65% of the Capital Stock of
each of the First Tier Foreign Subsidiaries be deemed to be pledged hereunder.
Notwithstanding anything to the contrary herein, no Stream Entity shall be
required to take (or cause to be taken) any action to pledge any Capital Stock
of any First Tier Foreign Subsidiary under any local law pledge or take any
similar or related action under any applicable local law to perfect the pledge
of any interest in the Capital Stock of such First Tier Foreign Subsidiary. Such
security interest in the Collateral shall be maintained at all times as a valid,
enforceable and, subject to the prior sentence, perfected security interest in
favor of Ares (on behalf of itself and for the ratable benefit of the Ares
Guarantors), subject only to Permitted Encumbrances.

b. Further Assurances. Subject to the second to last sentence of Section 3(a)
above and the Subordination Agreement (as defined below), each Stream Entity
agrees to take all action that may be necessary or desirable, or that may be
reasonably requested by the Ares Guarantors, so as at all times to maintain the
attachment, validity, perfection, enforceability and priority of, and the
ability of the Ares Guarantors to protect, exercise and enforce, their
respective security interests in any and all of the Collateral including
(i) executing, delivering and filing financing statements, continuation
statements and amendments relating thereto under the Uniform Commercial Code
(the “UCC”), (ii) complying with any provision of any Applicable Laws if
compliance with such provision is a condition to or otherwise affects
attachment, validity, perfection, enforceability or priority of, or the ability
of the Ares Guarantors to protect, exercise or enforce, their respective
security interests in such Collateral, and (iii) taking all actions required by
the UCC or by other Applicable Law, all of the foregoing at the Stream Entities’
reasonable cost and expense. The agreements, covenants and warranties set forth
on Annex 3(b) hereto are incorporated herein by reference.

c. Subordination Agreement. This Agreement and the rights granted to the Ares
Guarantors hereunder are subject in their entirety to the provisions of that
certain Subordination and Intercreditor Agreement, dated as of March 2, 2009 (as
amended and in effect from time to time, the “Subordination Agreement”), by and
among Ares, the Agent, the Term B Agent, the Stream Entities and the other Loan
Parties party thereto. If any of the terms of the Subordination Agreement
conflict with any of the terms of this Agreement, the conflicting terms of the
Subordination Agreement shall control. Until such time as the Obligations have
been paid in full in cash (other than contingent reimbursement and
indemnification obligations in respect of which no claim for payment has been
asserted) and the commitments to advance funds under the Credit Agreement shall
have been terminated, notwithstanding anything to the contrary herein, the
failure of any Stream Entity to comply with its payment obligations in this
Agreement solely due to the terms of the Subordination Agreement shall not
constitute a default or trigger an Event of Default under this Agreement. For so
long as Section 3.9 of the Subordination Agreement is in full force and effect
and the Agent has not directly or indirectly disaffirmed or sought to disaffirm
its obligations thereunder, any obligation of a Stream Entity in this Agreement
that requires delivery of possession of Pledged Collateral (as defined in the
Subordination Agreement) to, or the possession of Pledged Collateral by, any
Ares Guarantor shall be deemed to be complied with and is satisfied if such
delivery is made to, or such possession is by, the Agent.

d. Legal Status. Each Stream Entity’s (other than the Company’s) (i) exact legal
name is that indicated on Schedule I hereto; (ii) organizational type and
jurisdiction of organization is as set forth on Schedule I hereto;
(iii) organizational identification number (or a statement that it has none) is
as set forth on Schedule I hereto; (iv) tax identification number is as set
forth on Schedule I hereto; and (v) chief executive office as well as its
mailing address (if different than its chief executive office) is as set forth
on Schedule I hereto. Each Stream Entity (other than the Company) agrees as
follows: (A) without providing at least 30 days’ prior written notice to Ares,
such Stream Entity will not change its name, tax identification number or
organizational identification number if it has one, (B) if such Stream Entity
does not have an organizational identification number and later obtains one, it
shall forthwith

 

6



--------------------------------------------------------------------------------

notify Ares of such organizational identification number and (C) without
providing at least 30 days’ prior written notice to Ares, such Stream Entity
will not merge with or consolidate with another Person (either as the surviving
or disappearing Person), change its type of organization, jurisdiction of
organization or other legal structure or its chief executive office or mailing
address.

e. Occurrence of an Event of Default. If any Stream Entity fails to make any
payment when due hereunder (including payment of a Reimbursement Obligation or
other GR Obligation) or any LC Event of Default (as defined below) occurs (each,
an “Event of Default”), and if such Event of Default shall be continuing, the
Ares Guarantors may, without notice to or demand upon any Stream Entity, declare
this Agreement to be in default and, subject to the Subordination Agreement, the
Ares Guarantors shall thereafter have in any jurisdiction in which enforcement
thereof is sought, in addition to all other rights and remedies available at
law, in equity or otherwise, the rights and remedies of a secured party under
the Uniform Commercial Code of the State of New York or of any jurisdiction in
which Collateral is located, including the right to take possession of the
Collateral, and for that purpose the Ares Guarantors may, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
Subject to the Subordination Agreement, the Ares Guarantors may in their
discretion require the Stream Entities to assemble all or any part of the
Collateral at such location or locations within the jurisdiction(s) of the
principal office of the applicable Stream Entity as the Ares Guarantors may
designate. Subject to the Subordination Agreement, unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Ares Guarantors shall give to the Company at
least ten (10) days’ prior written notice of the time and place of any public
sale of Collateral or of the time after which any private sale or any other
intended disposition is to be made. In connection with the exercise of such
rights and remedies under or in connection with this Agreement, each Stream
Entity hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by Applicable Law) of any kind whatsoever. In addition, each
Stream Entity waives any and all rights that it may have to a judicial hearing
in advance of the enforcement of any of the Ares Guarantors’ rights hereunder,
including their respective rights following an Event of Default, to take
immediate possession of the Collateral and to exercise their respective rights
and remedies with respect thereto.

f. Authorization to File Financing Statements. Each Stream Entity (other than
the Company) hereby irrevocably authorizes each of the Ares Guarantors at any
time and from time to time to file in any UCC jurisdiction any financing
statements, continuation statements and amendments thereto in such form and
substance as the Ares Guarantors shall deem appropriate. By its signature
hereto, each Stream Entity (other than the Company) hereby authorizes each Ares
Guarantor, at any time and from time to time, to file, without the signature of
such Stream Entity in accordance with Section 9-509 of the UCC, financing
statements, continuation statements and amendments thereto, including financing
statements that describe the Collateral as “all assets (whether now owned or
existing or hereafter acquired or arising)” of the applicable Stream Entity
(provided that any such generic description shall not extend or expand the grant
contained in Section 3(a) above) and which contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
financing statements, continuation statements or amendments thereto, all in form
and substance satisfactory to such Ares Guarantor. All charges, expenses and
fees that Ares or any other Ares Guarantor may reasonably incur in doing any of
the foregoing, and any local taxes relating thereto, shall be paid by the Stream
Entities immediately upon demand and shall constitute a Reimbursement
Obligation.

g. LC Events of Default. Subject to the Subordination Agreement, upon (i) the
occurrence of an Event of Default under Section 10.7 of the Credit Agreement,
(ii) the acceleration of the Obligations, or the termination of the Credit
Agreement or the obligation of the Lenders to make Advances, by the Required
Lenders pursuant to Section 11.1(ii) of the Credit Agreement or (iii) the
termination of the obligation of the Lenders to make Advances pursuant to
Section 11.1(iii) of the Credit

 

7



--------------------------------------------------------------------------------

Agreement (each, an “LC Event of Default”), effective immediately, and without
any demand or other notice of any kind whatsoever, at Ares’ option, the Stream
Entities shall be obligated, jointly and severally, to deposit, in a restricted
blocked “deposit account” (the “LC Account”) maintained with a “bank” (each, as
defined in the UCC) as to which Ares (or its nominee) is the “bank’s customer”
(as defined in the UCC) in which Ares (for the benefit of itself and the other
Ares Guarantors) has a valid, enforceable security interest perfected by
“control” (as defined in the UCC), including, at Ares’ option, pursuant to a
deposit account control agreement in form and substance acceptable to Ares, an
amount in cash equal to the aggregate amount available to be drawn or paid under
all Ares Letters of Credit and other forms of LC Guarantees outstanding at such
time (whether or not any beneficiary shall have presented, or shall be entitled
at such time to present, the drafts or other documents required to draw or
require payment under such Ares Letter of Credit or other form of LC Guarantee),
plus the aggregate amount of all other GR Obligations outstanding at such time,
including any accrued and unpaid interest plus any fees payable with respect to
such Ares Letters of Credit or other forms of LC Guarantees for the full
remaining term thereof (collectively, the “Stream Liabilities”); provided, that
upon the occurrence of an LC Event of Default referenced in clauses (i) or
(iii) above, the result which would otherwise occur only upon the exercise of
Ares’ option as provided in this Section 3(g) shall occur automatically, without
the exercise of such option. Any amounts cash-collateralized by the Stream
Entities pursuant to the foregoing sentence plus any accrued interest with
respect to such amounts (in each case, to the extent not applied by the Ares
Guarantors in accordance with this Agreement) shall be refunded within ten
(10) business days after all LC Events of Default have been cured or waived by
Ares or the requisite Lenders under the Credit Agreement. If on any date of
determination, an Ares Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standby Practices 1998 (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as is
applicable to such Ares Letter of Credit) (or any other equivalent applicable
rule with respect to force majeure events), such Ares Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

4. Conditions Precedent to the Obligations of Ares Guarantors. Notwithstanding
anything herein to the contrary, the issuance and delivery of each LC Guarantee
is subject to the satisfaction at or before the issuance and delivery thereof of
each of the following conditions by the Stream Entities, the waiver of which
shall not be effective against any Ares Guarantor if it does not consent in
writing thereto:

a. each of the Stream Entities shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such date and each
of the representations and warranties of the Stream Entities contained herein
shall be true and correct in all material respects (without giving effect to any
qualifications as to materiality therein) as of the date when made and as of the
date of issuance and delivery of such LC Guarantee as though made on and as of
such date (except for those representations and warranties that are expressly
limited to a certain date);

b. since the date of this Agreement, there has been no event, occurrence,
change, development, condition or state of facts that, individually or in the
aggregate, has had or could reasonably be expected to have a material adverse
effect on the (i) the condition (financial or otherwise), results of operations,
assets, liabilities or business of the Stream Entities on a consolidated basis,
(ii) the ability of the Stream Entities on a consolidated basis to pay the GR
Obligations owed hereunder by such Stream Entities in accordance with the terms
hereof, (iii) Ares’ Liens on the Collateral or the priority of any such Lien (it
being understood that the existence of Permitted Encumbrances in and of itself
shall not be deemed to have a Material Adverse Effect) or (iv) the practical
realization of the benefits of Ares’ and each other Ares Guarantor’s rights and
remedies under this Agreement (each, a “Material Adverse Effect”);

 

8



--------------------------------------------------------------------------------

c. each of the Stream Entities shall have complied with any and all notice and
filing requirements (including any filings or qualifications under applicable
securities laws and causing the Conversion Shares to be approved for listing on
the Trading Market) and obtained any and all consents, permits and waivers
necessary or appropriate in Ares’ determination for consummation by the parties
of the transactions contemplated by this Agreement;

d. no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Body of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated hereby;

e. the Ares Guarantors shall have received opinions in form and substance
satisfactory to it and its counsel of Wilmer Cutler Pickering Hale and Dorr LLP,
counsel to the Stream Entities, to the effect set forth in Exhibit A attached
hereto;

f. the Company shall have duly adopted, executed and filed with the Secretary of
State of the State of Delaware the Certificate of Designations for the Series B
Preferred Stock in the form attached hereto as Exhibit B (the “Certificate”) and
the same shall have become effective on or before such date and shall not have
been amended or modified, and a copy of the Certificate, certified by the
Secretary of State of the State of Delaware, shall have been delivered to Ares
and its counsel;

g. the Stream Entities shall have paid in full all reasonable fees, expenses and
disbursements incurred on or prior to such date by the Ares Guarantors,
including all reasonable fees and disbursements of counsel to the Ares
Guarantors;

h. the Registration Rights Agreement, dated as of August 7, 2008 (the
“Registration Rights Agreement”), by and among the Company, Ares and the other
stockholders party thereto shall have been amended in the form attached hereto
as Exhibit C;

i. Ares, the Agent, the Term B Agent, the Stream Entities and the other Loan
Parties party thereto shall have executed and delivered the Subordination
Agreement; and

j. the Stream Entities shall have received Amendment No. 1 and Waiver and the
Waiver in the forms attached hereto as Exhibits D-1 and D-2.

5. Representations and Warranties of the Stream Entities. Each of the Stream
Entities, jointly and severally, hereby makes all the representations,
warranties and covenants set forth on Annex 5 hereto and, jointly and severally,
makes the following additional representations, warranties and covenants:

a. the Certificate, when filed with the Secretary of State of the State of
Delaware, will be in accordance with all requirements under the General
Corporation Law of the State of Delaware necessary for it to be effective under
Delaware law;

b. the Shares have been duly authorized by all necessary action of the Company
and, when issued, sold and delivered in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable, will
have the rights and preferences set forth in the Certificate, will be free of
any Liens and will not be subject to preemptive rights or similar rights of
stockholders;

c. the Conversion Shares have been duly authorized by all necessary action of
the Company and reserved for issuance and, when issued in accordance with the
provisions of the Series B

 

9



--------------------------------------------------------------------------------

Preferred Stock, will be duly and validly issued, fully paid and nonassessable,
will have the rights set forth in the Company’s certificate of incorporation, as
amended to the date such shares of Common Stock are issued, will be free of any
Liens and will not be subject to preemptive rights or similar rights of
stockholders;

d. the Company has reserved from its duly authorized capital stock a number of
shares of Common Stock for issuance upon the conversion of the Shares not less
than the total number of Conversion Shares; and the issuance of the Shares and
Conversion Shares as contemplated hereunder will not subject any Ares Guarantor
to any liability or obligation of any kind in respect of or relating to the
operation of the business of the Loan Parties and their respective Subsidiaries;
and

e. no consent, permission, waiver, approval, order, exemption, license or
authorization of, or registration, application, notification, request,
qualification, designation, declaration or filing with, any (i) Governmental
Body or (ii) any other Person, is required by any of the Stream Entities in
connection with the execution or delivery of this Agreement, the authorization,
issuance, sale and delivery of the Shares or the Conversion Shares or the
consummation or performance of the other transactions contemplated by this
Agreement, except for (A) the required filing of the Certificate contemplated by
Section 4(f), (B) the approval from the Trading Market for the listing of the
Conversion Shares for trading thereon and (C) the filing of a Form D with the
U.S. Securities and Exchange Commission (the “Commission”) and compliance with
the securities and blue sky laws in the states in which the Shares and the
Conversion Shares are offered and sold, if any.

6. Representations and Warranties of Ares. Ares represents and warrants to the
Stream Entities that on the date hereof that it is an entity duly organized,
validly existing and in good standing under the laws of the State of Delaware
with the requisite partnership power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
Ares of this Agreement has been duly authorized by all necessary partnership
action on the part of Ares. This Agreement has been duly executed by Ares and,
when delivered by Ares, will constitute the valid and legally binding obligation
of Ares, enforceable against it in accordance with its terms, except as limited
by (a) applicable bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting enforcement of creditors’ rights generally
and (b) laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

7. Termination and Effect. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

a. at any time prior to the Effective Date, by mutual written consent of the
Company and Ares; or

b. on or after February 15, 2010, by either party by written notice, if the
Effective Date has not occurred by such date.

In the event of termination of this Agreement pursuant to this Section 7, the
transactions contemplated by this Agreement shall be deemed abandoned and this
Agreement shall immediately become void, without any liability on the part of
any party hereto, except for (i) any breach by any party occurring prior to such
date and (ii) the provisions set forth in Sections 8 and 9, which shall survive
such termination indefinitely.

 

10



--------------------------------------------------------------------------------

8. Indemnification.

a. Indemnification of Ares Guarantors. Subject to the Subordination Agreement,
each of the Stream Entities, jointly and severally, shall indemnify, to the
fullest extent lawful, and hold harmless the Ares Guarantors and any Related
Person (as defined in the Ares Transaction Agreement) from and against any and
all Losses (as defined in the Ares Transaction Agreement), as incurred, directly
or indirectly arising out of, based upon or relating to (i) any breach by any of
the Stream Entities of any of the representations, warranties or covenants made
by them in this Agreement or any allegation by a third party that, if true,
would constitute such a breach or (ii) any Proceeding (as defined in the Ares
Transaction Agreement) brought by or against any Person, directly or indirectly,
in connection with or as a result of any of the transactions contemplated by
this Agreement; provided, that the foregoing indemnity shall not apply to any of
the foregoing determined in a final judgment by a court of competent
jurisdiction to have resulted (x) from a breach of Ares’ or any other Ares
Guarantor’s obligations under this Agreement or (y) directly from any acts or
omissions undertaken or omitted to be taken by any Ares Guarantor or a Related
Person through its gross negligence or willful misconduct. The indemnification
and expense reimbursement obligations of the Stream Entities under this
paragraph shall be in addition to any liability that the Stream Entities may
otherwise have and shall be binding upon their successors and permitted assigns
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Ares Guarantors and any of their Related Persons. If any
of the Stream Entities breaches any of its obligations under this Agreement,
then, subject to the Subordination Agreement, in addition to any other
liabilities such Stream Entity may have hereunder or under Applicable Law, such
Stream Entity shall pay or reimburse the Ares Guarantors on demand for all
reasonable costs of collection and enforcement (including reasonable attorneys’
fees and expenses). Without limiting the generality of the foregoing, each of
the Stream Entities specifically agrees to reimburse the Ares Guarantors and
their Related Persons on demand for all reasonable costs of enforcing the
indemnification obligations in this paragraph.

b. Exculpation of Ares Guarantors. Each of the Stream Entities agrees that the
Ares Guarantors shall not have any liability to any of the Stream Entities or
any Person asserting claims on behalf of or in right of any of the Stream
Entities in connection with this Agreement or the transactions contemplated
hereby, except for liabilities determined in a final judgment by a court of
competent jurisdiction to have resulted (x) from a breach of Ares’ obligations
under this Agreement or (y) directly from any acts or omissions undertaken or
omitted to be taken by any Ares Guarantor or any Related Person through its
gross negligence or willful misconduct.

9. Miscellaneous.

a. Public Announcements. Each of the Stream Entities and Ares shall consult with
each other before issuing any press release or any other public announcement or
statement with respect to this Agreement or any of the transactions contemplated
hereby and, except as may be required by Applicable Law or any listing agreement
with or rule of any national securities exchange, shall not issue any such press
release, announcement or statement before such consultation.

b. Joinder of Additional Loan Parties. Each of the Stream Entities agrees to
(i) use its reasonable best efforts to cause Stream International Europe B.V., a
company organized under the laws of the Netherlands, to execute and deliver a
joinder agreement to this Agreement in the form of Exhibit E (a “Joinder
Agreement”) within thirty (30) days after the date hereof (or as soon as
practicable thereafter) and (ii) cause any Person that becomes a Loan Party
under the Credit Agreement after the date hereof and that is either (A) an
entity organized under the laws of the United States of America or a state
thereof or (B) an entity that is not treated as a corporation for U.S. federal
tax purposes, to promptly (and, in any event, within ten (10) days after such
Person becomes a Loan Party thereunder) execute and deliver a (1) Joinder
Agreement and (2) joinder agreement to the Subordination Agreement in form and
substance

 

11



--------------------------------------------------------------------------------

acceptable to Ares, the Agent and the Term B Agent. Any Person executing and
delivering a Joinder Agreement shall thereafter be deemed a “Stream Entity” for
all purposes hereunder. The execution and delivery of a Joinder Agreement or a
joinder agreement to the Subordination Agreement shall not require the consent
of any party hereto. The rights and GR Obligations of each existing Stream
Entity hereunder shall remain in full force and effect notwithstanding the
addition of any new Stream Entity as a party to this Agreement.

c. Further Assurances. The parties hereto, after the execution of this
Agreement, shall execute, acknowledge and deliver any further assurances,
documents and instruments, and will take any other actions consistent with the
terms of this Agreement, that may reasonably be requested by the other parties.

d. Entire Agreement. This Agreement, including the schedules, annexes and
exhibits hereto, contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Agreement and such schedules, annexes and
exhibits. Each of the Stream Entities acknowledges that none of the Ares
Guarantors has made any representations, warranties, promises or commitments
other than as set forth in this Agreement, including any promises or commitments
for any additional investment by any of them in any of the Loan Parties or any
of their respective Subsidiaries or any other form of credit support.

e. Brokers. Each of the Stream Entities and Ares represents and warrants to the
other that there are no brokerage commissions, finders’ fees or similar fees or
commissions payable by it as a result of its engagement of any finder, broker,
agent or other Person performing a like service in connection with the
transactions contemplated by this Agreement.

f. No Consequential Damages. No Ares Guarantor, nor any agent, attorney or
Affiliate of any of them, or any Related Person, shall be liable to any of the
Stream Entities or any other Person for consequential, punitive, special or
other indirect damages arising from any breach of contract, tort or other wrong
relating to this Agreement, the establishment, administration or collection of
any GR Obligations hereunder or otherwise relating to the transactions
contemplated hereby.

g. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 4:30 p.m. (New York City time) on a Trading
Day (as defined in the Certificate), (ii) the Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day,
or at or later than 4:30 p.m. (New York City time) on any date, (iii) the
Trading Day following the date of sending, if sent by nationally recognized
overnight courier service, specifying next business day delivery or (iv) upon
actual receipt by the party to whom such notice is required to be given if
delivered by hand. The address and facsimile numbers for such notices and
communications shall be as follows or such other address or facsimile number as
may be designated in writing hereafter, in the same manner, by such Person by
two (2) Trading Days’ prior notice to the other parties in accordance with this
Section 8(g):

 

to any of the Stream Entities: c/o Stream Global Services, Inc. 20 William
Street, Suite 310 Wellesley, Massachusetts 02481 Facsimile:   (617) 517-3247
Attention:   R. Scott Murray

 

12



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to: Wilmer Cutler Pickering Hale
and Dorr LLP 60 State Street Boston, Massachusetts 02109 Facsimile:  
(617) 526-5000 Attention:   Mark G. Borden, Esq. to any of the Ares Guarantors:
c/o Ares Management, Inc. 2000 Avenue of the Stars, 12th Floor Los Angeles,
California 90067 Facsimile:   (310) 201-4157 Attention:   Jeffrey Schwartz with
a copy (which shall not constitute notice) to: Proskauer Rose LLP 2049 Century
Park East, Suite 3200 Los Angeles, California 90067 Facsimile:   (310) 557-2193
Attention:   Thomas W. Dollinger, Esq.

h. Expenses. All reasonable costs and expenses, including reasonable attorneys’
fees (including the allocated costs of in-house counsel) and disbursements,
incurred by any Ares Guarantor (i) in connection with the entering into,
modification, amendment, administration and enforcement of this Agreement or any
consents or waivers hereunder (including any proposed consents, amendments,
modifications or waivers hereto), (ii) in issuing or delivering any LC
Guarantees (including any letter of credit or other fees or charges of any
financial institution or other Person), (iii) in instituting, maintaining,
preserving or enforcing its rights or remedies under this Agreement or (iv) in
connection with any advice given to it with respect to its rights or obligations
under this Agreement shall be promptly paid by the Stream Entities (and, in any
event, no later than five (5) business days) after the written request therefor
by any Ares Guarantor. The Stream Entities shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the issuance of
the Shares or the Conversion Shares.

i. No Waiver; Cumulative Remedies; Amendments. No party shall be deemed by any
act, delay, omission or otherwise to have waived any of its rights or remedies
hereunder, and no waiver shall be valid unless in writing, signed by the party
to be charged therewith and then only to the extent therein set forth. A waiver
by any party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such party would otherwise have
had on any future occasion. No failure to exercise nor any delay in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies hereunder are cumulative and
may be exercised singly or

 

13



--------------------------------------------------------------------------------

concurrently and are not exclusive of any rights and remedies provided by law or
at equity or otherwise (including subrogation or reimbursement rights). None of
the terms or provisions of this Agreement may be waived, altered, modified,
supplemented or amended except by an instrument in writing, duly executed by
each of the parties hereto.

j. Severability of Provisions. Any provision hereof which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

k. Survival. The representations, warranties, agreements and covenants of the
Stream Entities contained herein shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

l. Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

m. Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules,
annexes or exhibits thereto. In addition, the rules of construction set forth on
Annex 9(m) hereto are hereby incorporated herein by reference.

n. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York. Any judicial proceeding brought
by or against any party with respect to this Agreement or any of the
transactions contemplated hereby may be brought in any court of competent
jurisdiction in the State of New York, United States of America and, by
execution and delivery of this Agreement, each party accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the transactions
contemplated hereby. Each party hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to it at its address set
forth in Section 8(g) and service so made shall be deemed completed five
(5) days after the same shall have been so deposited in the mails of the United
States of America. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of any party to bring
proceedings against any other party in the courts of any other jurisdiction.
Each party waives any objection to jurisdiction and venue of any action
instituted hereunder in such New York courts and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.

o. Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO AND THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE, AND EACH PARTY HEREBY CONSENTS THAT ANY

 

14



--------------------------------------------------------------------------------

SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

p. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of each of the parties hereto, their respective successors and
permitted assigns; provided, that no party may assign any of its rights or
obligations hereunder without the prior written consent of the other parties
(which may be given or withheld in their sole discretion). Any purported
assignment in breach of this Section 8(p) shall be null and void.

q. Third-Party Beneficiaries. Nothing herein, express or implied, is intended to
confer upon any Person other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except that each Related
Person is an intended third party beneficiary of Section 8 and (in each case)
may enforce the provisions of such Section directly against any of the Stream
Entities.

r. Joint and Several Obligations. Notwithstanding anything herein to the
contrary, the obligations of the Stream Entities under and for all
representations, warranties or covenants hereunder (including payment of the GR
Obligations) shall be joint and several.

s. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

STREAM GLOBAL SERVICES, INC., By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President STREAM HOLDINGS CORPORATION, By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Treasurer STREAM FLORIDA INC.,
By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President and Chief Executive Officer STREAM
INTERNATIONAL INC., By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President STREAM NEW YORK INC., By:  

/s/ R. Scott Murray

Name:   R. Scott Murray Title:   President



--------------------------------------------------------------------------------

ARES CORPORATE OPPORTUNITIES FUND II, L.P. By:  
ACOF OPERATING MANAGER II, L.P.,   Its Manager   By:  

/s/ Jeffrey Schwartz

  Name:   Jeffrey Schwartz   Title:   Vice President



--------------------------------------------------------------------------------

Schedule I

Omitted



--------------------------------------------------------------------------------

EXHIBITS A - E

Omitted



--------------------------------------------------------------------------------

ANNEX 1(f)

Taxes

1. Each Ares Guarantor or assignee of an Ares Guarantor that is not incorporated
under the laws of the United States of America or a state thereof agrees that it
will deliver to SHC a duly completed appropriate valid Withholding Certificate
(as defined under §1.1441-1(c)(16) of the Income Tax Regulations
(“Regulations”)) certifying its status (i.e., U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code, as amended from time to time and the regulations promulgated
thereunder (the “Code”). Such delivery may be made by electronic transmission as
described in §1.1441-1(e) (4) (iv) of the Regulations if Ares establishes an
electronic delivery system. The term “Withholding Certificate” means a Form W-9;
a Form W-8BEN; a Form W-8ECI; a Form W-81MY and the related statements and
certifications as required under §1.1441-1(e)(3) of the Regulations; a statement
described in §1.871-14(c)(2)(v) of the Regulations; or any other certificates
under the Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person. Each Ares Guarantor or assignee
thereof required to deliver to SHC a valid Withholding Certificate pursuant to
the preceding sentence shall deliver such valid Withholding Certificate as
follows: (A) each Ares Guarantor shall deliver such valid Withholding
Certificate at least five (5) business days prior to the first date on which any
interest or fees are payable by any Stream Entity under this Agreement for the
account of such Ares Guarantor; or (B) each assignee shall deliver such valid
Withholding Certificate at least five (5) business days before the effective
date of such assignment (unless SHC in its sole discretion shall permit such
assignee to deliver such Withholding Certificate less than five (5) business
days before such date in which case it shall be due on the date specified by
SHC). Each Ares Guarantor or assignee thereof which so delivers a valid
Withholding Certificate further undertakes to deliver to SHC an additional copy
of such Withholding Certificate (or a successor form) on or before the date that
such Withholding Certificate expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by SHC or Ares. Notwithstanding the submission of
a Withholding Certificate claiming a reduced rate of, or exemption from, U.S.
withholding tax, SHC shall be entitled to withhold United States federal income
taxes at the full 30% withholding rate if in its reasonable judgment it is
required to do so under the due diligence requirements imposed upon a
withholding agent under §1.1441-7(b) of the Regulations. Further, SHC is
indemnified under §1.1461-1(e) of the Regulations against any claims and demands
of any Ares Guarantor or assignee of an Ares Guarantor for the amount of any tax
it deducts and withholds in accordance with regulations under §1441 of the Code.

2. Each Ares Guarantor agrees to use reasonable efforts (consistent with legal
and regulatory restrictions and subject to overall policy considerations of such
Ares Guarantor) to file any certificate or document or to furnish to SHC any
information, in each case, as reasonably requested by SHC, as applicable, that
may be necessary to establish any available exemption from, or reduction in the
amount of, any taxes imposed on the payments made pursuant to this Agreement;
provided, however, that nothing in Section 1(f) of this Agreement or this Annex
1(f) shall require such Ares Guarantor to disclose any confidential information
(including its tax returns) or other information that such Ares Guarantor is not
legally able to deliver.

3. If any Ares Guarantor determines in its reasonable discretion that it has
received a refund or realized a credit of any taxes as to which it has received
a Gross-Up Payment, it shall pay over such refund or credit to the applicable
Stream Entity (but only to the extent of Gross-Up Payments made with respect to
the taxes giving rise to such refund or credit), net of all out-of-pocket
expenses of such Ares Guarantor and without interest (other than any interest
paid by the relevant Governmental Body with

 

Annex 1(f)-1



--------------------------------------------------------------------------------

respect to such refund or credit); provided, however, that the applicable Stream
Entity, upon the request of such Ares Guarantor, agrees to repay the amount paid
over to such Stream Entity (plus any penalties, interest or other charges
imposed by the relevant Governmental Body) to such Ares Guarantor in the event
such Ares Guarantor is required to repay such refund or credit to such
Governmental Body. Nothing contained in Section 1(f) of this Agreement or this
Annex 1(f) shall require any Ares Guarantor to make available its tax returns or
any other information which it deems confidential to any Stream Entity or any
other Person. Notwithstanding anything to the contrary, in no event will any
Ares Guarantor be required to pay any amount to any Stream Entity the payment of
which would place such Ares Guarantor in a less favorable net after-tax position
than such Ares Guarantor would have been in had the additional amounts giving
rise to such refund or credit of any Gross-Up Payment never have been paid in
the first place.

4. If a Stream Entity determines in good faith that a reasonable basis exists
for contesting a tax imposed on the payments made pursuant to this Agreement,
the applicable Ares Guarantor shall cooperate with such Stream Entity in
challenging such tax and if requested by such Stream Entity in writing;
provided, however, that the Ares Guarantor shall not be required to incur any
expense or to take any action hereunder which, in the reasonable discretion of
the Ares Guarantor, would cause the Ares Guarantor to suffer any economic, legal
or regulatory disadvantage.

 

Annex 1(f)-2



--------------------------------------------------------------------------------

ANNEX 3(b)

Collateral

1. Security Interests.

a. Each Stream Entity shall, at any time and from time to time, take such steps
as Ares may reasonably request, subject to the second to last sentence of
Section 3(a) of this Agreement and the Subordination Agreement, (i) to obtain an
acknowledgment, in form and substance reasonably satisfactory to Ares, of any
bailee having possession of any of the Collateral, stating that the bailee holds
such Collateral for Ares for benefit of each Ares Guarantor, (ii) to obtain
“control” of any letter-of-credit rights, deposit accounts, Investment Property
or electronic chattel paper (as such terms are defined in the UCC with
corresponding provisions thereof defining what constitutes “control” for such
items of Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to Ares, and (iii) otherwise to insure the
continued perfection and priority of Ares’ security interest in any of the
Collateral for the benefit of the Ares Guarantors and of its rights therein. If
any Stream Entity (other than the Company) shall at any time, acquire a
“commercial tort claim” (as such term is defined in the UCC) in excess of
$25,000, such Stream Entity shall promptly notify Ares thereof in writing,
therein providing a reasonable description and summary thereof, and upon
delivery thereof to Ares, such Stream Entity shall be deemed to thereby grant to
Ares for the benefit of the Ares Guarantors (and each Stream Entity hereby
grants to Ares, for the benefit of each Ares Guarantor) a security interest and
lien in and to such commercial tort claim and all proceeds thereof, all upon the
terms of and governed by this Agreement.

b. Notwithstanding the foregoing, within 10 days following the later of (i) the
date hereof and (ii) the date that Ares or its counsel delivers to the Company
or its counsel a draft of a form of deposit account control agreement that is
acceptable to Ares (the later of such dates, the “Required Delivery Date”), each
Stream Entity (other than the Company) shall (A) with respect to each “deposit
account” (as defined in the UCC) (other than Qualified Payroll Accounts, as
defined below) in which the Agent or the Lenders (or any other agent, trustee or
representative on their behalf) have a perfected security interest by “control”
(as defined in the UCC), enter into one or more deposit account control
agreements with Ares (on behalf of itself and for the ratable benefit of the
other Ares Guarantors), the Agent and the “bank” (as defined in the UCC) at
which such deposit account is maintained, which deposit account control
agreement(s) shall be on terms and conditions reasonably satisfactory to Ares,
and (B) with respect to each “securities account” (as defined in the UCC) (if
any) in which the Agent or the Lenders (or any other agent, trustee or
representative on their behalf) have a perfected security interest by control,
enter into one or more securities account control agreements with Ares (on
behalf of itself and for the ratable benefit of the other Ares Guarantors), the
Agent and the “securities intermediary” (as defined in the UCC) with respect to
such securities account, which securities account control agreement(s) shall be
on terms and conditions reasonably satisfactory to Ares.

c. Each of the Stream Entities (other than the Company), jointly and severally,
represents and warrants that it does not maintain, hold or have any “securities
accounts” (as defined in the UCC).

d. No Stream Entity (other than the Company) shall, directly or indirectly,
open, maintain or otherwise have any deposit account (other than (A) payroll
accounts (including the two accounts in the names of Stream NY and SII,
respectively, identified under the account type “payroll” in an email delivered
on March 3, 2009, on behalf of the Stream Entities, by counsel to the Stream
Entities to counsel to Ares), in which the amounts held therein do not exceed
the total reasonably anticipated payroll and related expenses of the Stream
Entities (other than the Company) for the immediately

 

Annex 3(b)-1



--------------------------------------------------------------------------------

succeeding payroll period (such payroll accounts, “Qualified Payroll Accounts”),
or (B) benefit funding accounts), unless Ares (on behalf of itself and for the
ratable benefit of the other Ares Guarantors) shall, at all times, have a valid,
enforceable security interest therein perfected by control pursuant to a deposit
account control agreement entered into by such Stream Entity with (Ares on
behalf of itself and for the ratable benefit of the other Ares Guarantors), the
Agent and the “bank” (as defined in the UCC) at which such deposit account is
maintained, which deposit account control agreement shall be on terms and
conditions reasonably satisfactory to Ares; provided that (i) nothing in this
Section 1(d) shall require the Stream Entities to comply with the requirements
of Section 1(b) above on or before the Required Delivery Date, and (ii) from and
after the date on which the Obligations have been paid in full in cash (other
than contingent reimbursement and indemnification obligations in respect of
which no claim for payment has been made) and the commitments to advance funds
under the Credit Agreement have been terminated, (1) the Agent shall not be a
party to any such deposit account control agreement entered into on or after
such date, and (2) no such deposit account control agreement shall be required,
at Ares’ discretion, with respect to any deposit account if Ares becomes the
“bank’s customer” (as defined in the UCC) with respect to such deposit account.

e. If the Company grants a security interest in, or Lien on, any assets or
properties in which the Company has rights, or the power to transfer rights, in
favor of the Agent or the Lenders (or any other agent, trustee or representative
on their behalf) to secure the Obligations (or any portion thereof), the Company
shall, within ten days following the grant of such security interest or Lien,
grant to Ares (for the benefit of itself and the ratable benefit of the Ares
Guarantors) a continuing valid, enforceable and perfected security interest in,
and Lien on, all of its right, title and interest in, to and under such assets
or properties to secure the prompt payment and performance of the GR
Obligations, and such assets and properties shall constitute Collateral
hereunder and shall be subject to the Subordination Agreement.

f. Each Stream Entity (other than the Company) hereby confirms and ratifies all
UCC financing statements filed by Ares or any other Ares Guarantor with respect
to such Stream Entity on or prior to the date of this Agreement.

2. Preservation of Collateral. Following the occurrence of an Event of Default,
in addition to the rights and remedies set forth in Section 3(e) of this
Agreement, subject to the Subordination Agreement, Ares: (a) may at any time
take such steps as Ares reasonably deems necessary to protect the Ares
Guarantors’ interest in and to preserve the Collateral, including the hiring of
such security guards or the placing of other security protection measures as
Ares may deem appropriate; (b) may employ and maintain at any Stream Entity’s
(other than the Company’s) premises a custodian who shall have full authority to
do all acts necessary to protect the Ares Guarantors’ interests in the
Collateral; (c) may lease warehouse facilities to which Ares may move all or
part of the Collateral; (d) may use any Stream Entity’s (other than the
Company’s) owned or leased lifts, hoists, trucks and other facilities or
equipment for handling or removing the Collateral; and (e) shall have, and is
hereby granted, a right of ingress and egress to the places where the Collateral
is located, and may proceed over and through any Stream Entity’s (other than the
Company’s) owned or leased property. Subject to the Subordination Agreement,
each Stream Entity shall cooperate fully with all of Ares’ efforts to preserve
the Collateral and will take such actions to preserve the Collateral as Ares may
direct. All of the Ares Guarantors’ reasonable expenses of preserving the
Collateral, including any expenses relating to the bonding of a custodian, shall
be payable by the Stream Entities and added to the GR Obligations.

3. Ownership of Collateral. With respect to the Collateral, at the time the
Collateral becomes subject to Ares’ security interest for the benefit of each
Ares Guarantor: (a) each Stream Entity (other than the Company) shall be the
sole owner of and fully authorized and able to sell, transfer, pledge and/or
grant a security interest in each and every item of its respective Collateral to
Ares for the benefit of

 

Annex 3(b)-2



--------------------------------------------------------------------------------

each Ares Guarantor; and, except for Permitted Encumbrances, the Collateral
shall be free and clear of all Liens whatsoever; (b) each document and agreement
executed by each Stream Entity or delivered to Ares or any other Ares Guarantor
in connection with this Agreement shall be true and correct in all material
respects; and (c) all signatures and endorsements of each Stream Entity that
appear on such documents and agreements shall be genuine and each Stream Entity
shall have full capacity to execute same.

4. Defense of Ares’ and Ares Guarantors’ Interests. Until (a) payment and
performance in full of all of the GR Obligations (other than contingent
reimbursement and indemnification obligations in respect of which no claim for
payment has been asserted) and (b) termination of this Agreement, the Ares
Guarantors’ interests in the Collateral shall continue in full force and effect.
Each Stream Entity shall defend, subject to the Subordination Agreement, the
Ares Guarantors’ interests in the Collateral against any and all Persons
whatsoever. At any time following demand by any Ares Guarantor for payment of
all the GR Obligations hereunder pursuant to a then continuing Event of Default,
subject to the Subordination Agreement, Ares (for the benefit of each Ares
Guarantor) shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including:
labels, stationery, documents, instruments and advertising materials. If Ares
exercises such right to take possession of the Collateral, the Stream Entities
shall, upon demand, assemble it in the best manner possible and make it
available to Ares at a place reasonably convenient to Ares. In addition, with
respect to all Collateral, subject to the Subordination Agreement, Ares and the
other Ares Guarantors shall be entitled to all of the rights and remedies set
forth herein and further provided by the UCC or other Applicable Law. Upon the
occurrence of an Event of Default, upon the written request of Ares made during
the continuation of such Event of Default, subject to the Subordination
Agreement, each Stream Entity shall, and Ares may, at its option, instruct all
suppliers, carriers, forwarders, warehousers or others receiving or holding
cash, checks, Inventory, documents or instruments in which Ares holds a security
interest for the benefit of the Ares Guarantors to deliver same to Ares and/or
subject to Ares’ order and if they shall come into any Stream Entity’s
possession, they, and each of them, shall be held by such Stream Entity in trust
as the Ares Guarantors’ trustee, and such Stream Entity will immediately deliver
them to Ares in their original form together with any necessary endorsement.

5. Books and Records. Each Stream Entity shall (a) keep proper books of record
and account in which full, true and correct entries will be made of all dealings
or transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including accruals for premiums, if any, due on
required payments and accruals for depreciation, obsolescence, or amortization
of properties), which should be set aside from such earnings in connection with
its business. All determinations pursuant to this subsection shall be made in
accordance with, or as required by, GAAP consistently applied in the opinion of
such independent public accountant as shall then be regularly engaged by the
Stream Entities.

6. Compliance with Laws. Each Stream Entity shall comply in all material
respects with all acts, rules, regulations and orders of any legislative,
administrative or judicial body or official applicable to its respective
Collateral or any part thereof or to the operation of such Stream Entity’s
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect. Each Stream Entity may, however, contest or dispute any
acts, rules, regulations, orders and directions of those bodies or officials in
any reasonable manner, provided that any related Lien is inchoate or stayed and
sufficient reserves are established to the reasonable satisfaction of Ares to
protect Ares’ Lien on or security interest in the Collateral. The assets of the
Stream Entities at all times shall be maintained in accordance with the
requirements of all insurance carriers which provide insurance with respect to
the assets of the Stream Entities so that such insurance shall remain in full
force and effect.

 

Annex 3(b)-3



--------------------------------------------------------------------------------

7. Inspection of Property; Books and Records; Discussions. Each Stream Entity
shall permit any authorized representative(s) designated by Ares or any other
Ares Guarantor to visit and inspect any of the Collateral, to examine, audit,
check and make copies of such Stream Entity’s financial and accounting records,
books, journals, orders, receipts and any correspondence (other than privileged
correspondence with legal counsel) and other data relating to its respective
businesses or the transactions contemplated hereby or referenced herein, and to
discuss its affairs, finances and accounts with its management personnel and
independent certified public accountants, during normal business hours and at
any other reasonable time, as often as may be reasonably requested. Without
limiting the foregoing, each Stream Entity acknowledges and agrees that Ares and
the other Ares Guarantors may engage an independent consultant to act as their
representative to undertake certain of the aforesaid actions on behalf of Ares
and the other Ares Guarantors and covenant that such Stream Entity will
cooperate fully with any such consultant in the conduct of its activities and
make available such personnel, information, data and documents as are requested
by any such consultant in the conduct of such activities.

8. Insurance. Each Stream Entity shall bear the full risk of any loss of any
nature whatsoever with respect to the Collateral. At each Stream Entity’s own
cost and expense, in amounts and with carriers reasonably acceptable to Ares,
each Stream Entity shall (a) keep all its insurable properties and properties in
which such Stream Entity has an interest insured against the hazards of fire,
flood, sprinkler leakage, those hazards covered by extended coverage insurance
and such other hazards, and for such amounts, as is customary in the case of
companies engaged in businesses similar to such Stream Entity including business
interruption insurance; (b) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to such Stream Entity
insuring against larceny, embezzlement or other criminal misappropriation of
insured’s officers and employees who may either singly or jointly with others at
any time have access to the assets or funds of such Stream Entity either
directly or through authority to draw upon such funds or to direct generally the
disposition of such assets; (c) maintain public and product liability insurance
against claims for personal injury, death or property damage suffered by others;
(d) maintain worker’s compensation or similar insurance as may be required under
the laws of any state or jurisdiction in which such Stream Entity is engaged in
business; (e) furnish Ares with (i) copies of all policies and evidence of the
maintenance of such policies by the renewal thereof at least twenty (20) days
before any expiration date, and (ii) appropriate loss payable endorsements in
form and substance satisfactory to Ares, naming Ares (for the benefit of the
Ares Guarantors) as a loss payee and additional insured with respect to all
insurance coverage referred to in clause (a) above , and providing (A) that all
proceeds thereunder shall be payable to Ares (for the benefit of the Ares
Guarantors), (B) no such insurance shall be affected by any act or neglect of
the insured or owner of the property described in such policy, and (C) that such
policy and loss payable clauses may not be cancelled, amended or terminated
unless at least twenty (20) days’ prior written notice is given to Ares;
provided, that the requirements of Section 8(e)(ii) shall not apply until such
time as the Obligations have been paid in full in cash (other than contingent
reimbursement and indemnification obligations in respect of which no claim for
payment has been asserted) and the commitments to advance funds under the Credit
Agreement shall have been terminated. In the event of any loss thereunder,
subject to the Subordination Agreement, the carriers named therein hereby are
directed by Ares and the applicable Stream Entity to make payment for such loss
to Ares (for the benefit of the Ares Guarantors) and not to such Stream Entity
and Ares jointly. Subject to the Subordination Agreement, if any insurance
losses are paid by check, draft or other instrument payable to any Stream Entity
and Ares jointly, Ares may endorse such Stream Entity’s name thereon and do such
other things as Ares may deem advisable to reduce the same to cash. Subject to
the Subordination Agreement, Ares (for the benefit of the Ares Guarantors) is
hereby authorized to adjust and compromise claims under insurance coverage
referred to in clause (a) above. Subject to the Subordination Agreement, any
loss recoveries received by the Stream Entities or Ares pursuant to this
Section 8 during the occurrence of an Event of Default, shall be paid to Ares
for the benefit of Ares and the other Ares Guarantors and applied against the GR
Obligations of the Stream Entities hereunder in such order as Ares shall
determine.

 

Annex 3(b)-4



--------------------------------------------------------------------------------

9. Payment of Taxes. Each Stream Entity will pay, when due, all taxes,
assessments and other Charges lawfully levied or assessed upon such Stream
Entity or any of the Collateral, including foreign, federal, provincial, state
or other local real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes, subject to Stream Entity’s right to contest or dispute in good faith any
of the above as set forth in this Section 9. If any tax by any Governmental Body
is or may be imposed on or as a result of any transaction between any Stream
Entity and Ares or any other Ares Guarantor which Ares or any other Ares
Guarantor is required to withhold or pay or if any taxes, assessments, or other
Charges remain unpaid after the date fixed for their payment, or if any claim
shall be made which, in Ares’ or any other Ares Guarantor’s reasonable judgment,
may create a valid Lien on the Collateral, Ares may, upon five (5) business
days’ prior notice to SHC pay the taxes, assessments or other Charges and the
relevant Stream Entities, subject to the Subordination Agreement, hereby
indemnify and hold Ares and each other Ares Guarantor harmless in respect
thereof. Ares will not pay any taxes, assessments or Charges to the extent that
any Stream Entity has contested or disputed those taxes, assessments or Charges
in good faith, by expeditious protest, administrative or judicial appeal or
similar proceeding provided that any related tax lien is stayed and sufficient
reserves are established to the reasonable satisfaction of Ares to protect Ares’
security interest in or Lien on the Collateral. The amount of any payment by
Ares under this Section 9 shall be added to the Reimbursement Obligations and,
until the Stream Entities shall furnish Ares with an indemnity therefor (or
supply Ares with evidence satisfactory to Ares that due provision for the
payment thereof has been made), Ares may hold without interest any balance (if
any) outstanding to the Stream Entities’ credit and, subject to the
Subordination Agreement, Ares shall retain its security interest in any and all
Collateral held by Ares.

10. Ares’ Discretion. Subject to the Subordination Agreement, Ares has the right
to determine which rights, Liens, security interests or remedies Ares may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Ares’ or the other Ares Guarantors’ rights or remedies hereunder. Any
determination to be made, election to be made, consent to be given, or any
discretion to be exercised by Ares or any other Ares Guarantor pursuant to this
Agreement may be made, given or exercised by Ares or such Ares Guarantor acting
in its sole discretion.

11. Setoff. In addition to any other rights which Ares or any other Ares
Guarantor may have under Applicable Law, subject to the Subordination Agreement,
upon the occurrence of an Event of Default hereunder, Ares and each other Ares
Guarantor shall have a right to apply any Stream Entity’s property held by Ares
or such other Ares Guarantor to the GR Obligations of the Stream Entities under
this Agreement.

12. Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any right or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

13. Exculpation of Liability. Nothing herein contained shall be construed to
constitute Ares or any other Ares Guarantor as any Stream Entity’s agent for any
purpose whatsoever, nor shall Ares nor any other Ares Guarantor be responsible
or liable for any shortage, discrepancy, damage, loss or destruction of any part
of the Collateral wherever the same may be located and regardless of the cause
thereof. Neither Ares nor any other Ares Guarantor, whether by anything herein
or in any assignment or otherwise, assume any Stream Entity’s obligations under
any contract or agreement assigned to Ares or any other Ares Guarantor, and
neither Ares nor any other Ares Guarantor shall be responsible in any way for
the performance by any Stream Entity of any of the terms and conditions thereof.

 

Annex 3(b)-5



--------------------------------------------------------------------------------

ANNEX 5

Representations, Warranties and Covenants

Each Stream Entity, jointly and severally, represents, warrants and covenants as
follows:

1. Authority. Each Stream Entity has full power, authority and legal right to
enter into this Agreement and to perform all its respective GR Obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
each Stream Entity enforceable against such Stream Entity in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement (a) is
within such Stream Entity’s limited liability company, partnership or corporate
powers, has been duly authorized, is not in contravention of law or the terms of
such Stream Entity’s certificate of formation, partnership agreement, limited
liability company agreement, by-laws, certificate of incorporation or other
applicable documents relating to such Stream Entity’s formation or to the
conduct of such Stream Entity’s business or of any material agreement or
undertaking to which such Stream Entity is a party or by which such Stream
Entity is bound, and (b) will not conflict with nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of such Stream Entity
under the provisions of any charter document, by-law, material agreement, or
material instrument to which such Stream Entity is a party or by which it or its
property may be bound.

2. Formation and Qualification. Each Stream Entity, (a) is duly incorporated (or
otherwise duly organized) and in good standing under the laws of the
jurisdiction listed on Schedule 5.2(a) to the Credit Agreement, (b) is qualified
to do business and is in good standing in the jurisdictions listed on Schedule
5.2(a) to the Credit Agreement which constitute all jurisdictions in which
qualification and good standing are necessary for such Stream Entity to conduct
its business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect and (c) has the power
and authority to own its properties and assets and to transact the business in
which it is presently, or proposes to be, engaged. The exact organizational
identification number of each Stream Entity is set forth on Schedule 5.2(a) to
the Credit Agreement. Each Stream Entity has delivered to Ares true and complete
copies of its articles of incorporation or certificate of formation, and by-laws
or operating agreement, as the case may be, and will promptly notify Ares of any
amendment or changes thereto.

3. Solvency. After giving effect to the transactions anticipated to occur
hereunder, each Stream Entity will be solvent, able to pay its debts as they
mature, have capital sufficient to carry on its business and all businesses in
which it is about to engage, and (a) as of the date hereof, the fair present
saleable value of each Stream Entity’s assets, calculated on a going concern
basis, is in excess of the amount of its liabilities and (b) subsequent to the
date hereof, the fair saleable value of each Stream Entity’s assets (calculated
on a going concern basis) will be in excess of the amount of its liabilities.

4. Default of Indebtedness. No Stream Entity is in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder, in each case,
which would result in, or is reasonably likely to result in, a Material Adverse
Effect.

5. No Default. No Stream Entity is in default in the payment or performance of
any of its contractual obligations which would result in, or is reasonably
likely to result in, a Material Adverse Effect, and no Default has occurred and
is continuing.

 

Annex 5-1



--------------------------------------------------------------------------------

6. SEC Reports; Financial Statements. The SEC Reports (as defined in the Ares
Transaction Agreement) constitute all reports required to be filed by the
Company, under the Securities Act of 1933, as amended (the “Securities Act”),
and the Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, since July 10, 2007. The Company has
filed each of the SEC Reports on a timely basis. As of their respective dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The consolidated financial statements of the Company included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP and fairly present in all material respects the
financial position of the Company and its Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments which will not be material. The Company has filed as exhibits to its
SEC Reports all Material Contracts (as defined in the Ares Transaction
Agreement) to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any Subsidiary are subject that are
required to be filed. The Company does not have pending before the Commission
any request for confidential treatment of information. The Company is in
compliance with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the Commission thereunder in
effect as of the date of this Agreement, except where such noncompliance,
individually or in the aggregate, has not resulted in, and could not reasonably
be expected to result in, a Material Adverse Effect.

7. Compliance. Except as has not resulted in, and is not reasonably expected to
result in, a Material Adverse Effect (either individually or in the aggregate),
to the knowledge of the Company, neither the Company nor any Borrower:

a. is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Borrower thereunder), nor has the Company or any
Borrower received notice of a claim that it is in default under or that it is in
violation of, any Material Contract (and to the knowledge of the Company no
other party is, in default thereunder), which default would give the other party
the right to terminate or modify in any material respect such Material Contract
or would accelerate any payment or material obligation by the Company or any
Borrower;

b. is in violation of any order of any Governmental Body;

c. has violated (nor has any employee of the Company violated) the U.S. Foreign
Corrupt Practices Act, as amended; and

d. no current stockholder, director, officer, employee or agent of the Company
or of any Borrower has, directly or indirectly, made or agreed to make on behalf
of, or for the benefit of, the Company or any Borrower, any unlawful or illegal
(i) payment, (ii) gift or (iii) political contribution to any customer,
supplier, governmental employee or other Person who is or may be in a position
to assist or hinder the business of the Company or any Borrower.

8. Registration Rights. Other than the Registration Rights Agreement, the
Company has not granted or agreed to grant to any Person any rights (including
“piggy back” registration rights) to have any securities of the Company
registered with the Commission or any other governmental authority that are
currently pending and that have not been satisfied.

 

Annex 5-2



--------------------------------------------------------------------------------

9. Application of Takeover Protections. The Company and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
any Ares Guarantor as a result of Ares and the Company fulfilling their
respective obligations or exercising their respective rights hereunder,
including the Company’s issuance of the Shares and the Ares Guarantors’
ownership of the Shares.

 

Annex 5-3



--------------------------------------------------------------------------------

ANNEX 9(m)

Certain Matters of Construction

1. The terms “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision. All references herein to Articles, Sections, Exhibits,
Annexes and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits, Annexes and Schedules to, this Agreement. Any reference within an
Annex to a section number shall be a reference to the applicable section number
within such Annex unless otherwise expressly provided. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. Unless otherwise provided, all references to
any instruments or agreements to which any Ares Guarantor is a party shall
include any and all modifications or amendments thereto and any and all
extensions or renewals thereof, and any and all Exhibits, Annexes and Schedules
thereto. All references herein to the time of day shall mean the time in New
York, New York. Whenever the words “including” or “include” shall be used, such
words shall be understood to mean “including, without limitation” or “include,
without limitation”. A default or Event of Default shall be deemed to exist at
all times during the period commencing on the date that such default or Event of
Default occurs to the date on which such default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by Ares. References herein to the phrase “upon the
occurrence of an Event of Default” (or words of similar effect) shall be deemed
to be followed by the phrase “and during the continuation thereof”. Any Lien
referred to in this Agreement as having been created in favor of Ares, any
agreement entered into by Ares pursuant to this Agreement, any payment made by
or to or funds received by Ares pursuant to or as contemplated by this
Agreement, or any act taken or omitted to be taken by Ares, shall, unless
otherwise expressly provided, be created, entered into, made or received, or
taken or omitted, for the benefit or account of Ares and the other Ares
Guarantors. Wherever the phrase “to the best of Company’s or any other Stream
Entity’s knowledge” or words of similar import relating to the knowledge or the
awareness of the Company or any other Stream Entity are used in this Agreement
such phrase shall mean and refer to (a) the actual knowledge of a senior officer
of the Company or (b) the knowledge that a senior officer would have obtained if
he had engaged in good faith and diligent performance of his duties, including
the making of such reasonably specific inquiries as may be necessary of the
employees or agents of the Company or such Stream Entity and its respective
Subsidiaries and a good faith attempt to ascertain the existence or accuracy of
the matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

 

Annex 9(m)